Exhibit 20Press release issued February 9, 2016 For Immediate Release February 9, 2016 BOWL AMERICA REPORTS INCREASED SECOND QUARTER EARNINGS Bowl America Incorporated today reported earnings for its fiscal 2016 second quarter ended December 27, 2015, increased to $.10 per share from $.09 per share in the prior year period. Earnings for the current and prior year six-month periods were $.07 and $.03 per share, respectively. Current year quarterly improvements in food and beverage sales and decreases in operating expenses were responsible for the increase. The third quarter will be negatively impacted by January’s “Blizzard of 2016,” the fourth worst storm in the past 100 years, which caused the closure of all centers in our northern market for at least 3 days. League postponements will be made up in the third and fourth quarters, however lost open play revenue cannot be recaptured and high snow removal expense will take a toll on third quarter profits. Bowl America operates 18 bowling centers and its Class A Common Stock trades on the NYSE MKT Exchange with the symbol BWLA. A more detailed explanation of results is available in the Company’s S.E.C. Form 10-Q filing, available at the Company’s web site www.bowlamericainc.com. BOWL AMERICA INCORPORATED Results of Operations (unaudited) Thirteen weeks ended Twenty-six weeks ended December 27, December 28, December December Revenues Bowling and other $ Food, beverage & merchandise sales Operating expenses excluding depreciation and amortization Depreciation and amortization Interest, dividend and other income Earnings before taxes Net Earnings $ Comprehensive earnings (loss) $ Weighted average shares outstanding EARNINGS PER SHARE SUMMARY OF FINANCIAL POSITION (unaudited) Dollars in Thousands 12/27/15 12/28/14 ASSETS Total current assets including cash and short-term investments of $2,195 & $2,094 $ $ Property and investments TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Total current liabilities $ $ Other liabilities Stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $
